 

 

  

SOUTHERN DISTRICT OF NEW YORK

| DOCUMENT

CRRORTICALEY FIL

        

 

   

UNITED STATES DISTRICT COURT usne cos
i
!

Plaintiff,
Vv.

U.S. BANK TRUST NATIONAL ORDER
ASSOCIATION, NOT IN ITS INDIVIDUAL a
CAPACITY BUT SOLELY AS OWNER :
TRUSTEE FOR LEGACY MORTGAGE : 19 CV 8403 (VB)
ASSET TRUST 2018GS-1; MTGLQ
INVESTORS, LP; and RUSHMORE LOAN
MANAGEMENT SERVICES LLC,

Defendants.
i et ee ee tt tt tt tt 8 OE Ht 8 -=— --X

 

On October 15, 2019, defendant MTGLQ moved to dismiss the complaint (Doc. #12) and
defendant Rushmore sought an extension of time to answer, move, or otherwise respond to the
complaint (Doc. #15), The Court granted Rushmore’s request and further ordered plaintiff not to
respond to defendant MTGLQ’s motion to dismiss until further Court Order. (Doc. #16).

On November 15, 2019, Rushmore moved to dismiss the complaint. (Doc. #17).

In addition, plaintiffs address on the docket is 115 South Quaker Lane, Hyde Park, NY
12538, However, in at least one prior submission, plaintiff stated his address was 11 Melanie
Way, Hyde Park, NY. (Doc. #4). In addition, Rushmore inexplicably served a copy of its
motion to dismiss on plaintiff at 115 Melanie Way, Hyde Park, NY 12538. (Doc. #19).

Accordingly, it is HEREBY ORDERED:

l. By December 18, 2019, plaintiff shall submit an opposition to the pending
motions to dismiss. (Docs. ##12, 15). Plaintiff shall file a single opposition, no more than
twenty-five pages, in response to both motions. Defendants’ replies, if any, are due January 3,
2020.

2. It is plaintiffs responsibility to update his address the Court in writing as to his
current address. Accordingly, by December 18, 2019, plaintiff shall update the Court in writing
as to his current address. If plaintiff fails to update the Court in writing as to his address, the
Court may dismiss this case for failure to prosecute or comply with Court Orders. See Fed.

R. Civ. P. 41(b).

3. By November 20, 2019, Rushmore shall re-serve its motion to dismiss on plaintiff
at 115 South Quaker Lane, Hyde Park, NY 12538, and 11 Melanie Way, Hyde Park, NY 12601,
and file proof of service of same on the docket.
The Clerk is directed to mail a copy of this Order to plaintiff at (i) 115 South Quaker
Lane, Hyde Park, NY 12538, and (ii) 11 Melanie Way, Hyde Park, NY 12601.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Dated: November 18, 2019
White Plains, NY
SO ORDEREDS

Pod

Vincent L. Briccetti
United States District Judge

 

 
